U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54062 THE REAL HIP-HOP NETWORK, INC. (Exact name of registrant as specified in its charter) Accelerated Acquisitions XII, Inc. (Former name of registrant as specified in its charter) Delaware 27-2787118 (Stateorotherjurisdictionof (I.R.S.Employer incorporationororganization) IdentificationNo.) 1455 Pennsylvania Avenue NW, Suite 400,Washington, DC 20004 (Address of principal executive offices) (202) 379-3115 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date:Common Stock, $0.0001 par value: 29,150,000 shares outstanding as of November 14, 2013. - 1 - TABLE OF CONTENTS PART I – FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (unaudited): 3 Condensed Balance Sheets as of September 30, 2013 (unaudited) and March 31, 2013 (audited) 3 Condensed Statements of Operations for the three and six months ended September 30, 2013 and 2012 and for the cumulative period from inception (May 4, 2010) through September 30, 2013 (unaudited) 4 Condensed Statements Of Changes In Stockholders’ Deficit 5 Condensed Statements of Cash Flows for the six months ended September 30, 2013 and2012 and for the cumulative period from inception (May 4, 2010) to September 30, 2013 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 19 Item 1A Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Reserved and Removed) 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 20 - 2 - THE REAL HIP-HOP NETWORK, INC. ( A Development Stage Company) CONDENSED BALANCE SHEET September 30, March 31, (Unaudited) (Audited) ASSETS Cash $ - $ - Total Assets $ - $ - LIABILITIES AND SHAREHOLDER'S DEFICIT Accrued expenses due shareholder $ $ Total Liabilities Shareholders' Deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common Stock, $0.0001 par value, 100,000,000 shares authorized, 29,150,000and 29,150,000 shares issued and outstanding Additional paid in capital Accumulated Deficit ) ) Total Shareholders' deficit ) ) Total Liabilities and Shareholders' Deficit $ - $ - The accompanying notes are an integral part of these condensed financial statements. - 3 - REAL HIP-HOP NETWORK, INC. ( A Development Stage Company) CONDENSED STATEMENT OF OPERATIONS (Unaudited) Inception Three months ended Six months ended (May 4, 2010) through September 30, September 30, September 30, September 30, September 30, (Cumulative) Unaudited Revenues $ — $ — $ — $ — $ — Operating expenses General and administrative Total operating expenses Net loss $ $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) ) $ ) ) Shares used in basic and diluted net loss per share The accompanying notes are an integral part of these condensed financial statements. - 4 - THE REAL HIP-HOP NETWORK, INC. (Formerly known as Accelerated Acquisitions XII, Inc.) (A Development Stage Company) CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT Total Common stock Additional Accumulated Stockholders' Shares Amount Paid-In Capital Deficit Deficit Balance at inception $
